Exhibit 99.2 Vocollect, Inc. and Subsidiaries Consolidated Financial Statements As of and for the Year Ended December 31, 2010 Vocollect, Inc. and Subsidiaries CONSOLIDATED FINANCIAL STATEMENTS As of and for the Year Ended December 31, 2010 C O N T E N T S Page Independent Auditor's Report 1 Consolidated FinancialStatements: Balance Sheet 2 Statement of Income 3 Statement of Changes in Stockholders’ Equity 4 Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6-26 INDEPENDENT AUDITOR'S REPORT To the Audit Committee Vocollect, Inc. and Subsidiaries Pittsburgh, Pennsylvania We have audited the accompanying consolidated balance sheet of Vocollect, Inc. and Subsidiariesas of December 31, 2010, and the related consolidated statement of income, changes in stockholders' equity andcash flowsfor the year then ended. These consolidated financial statements are the responsibility of the Company's management. Ourresponsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidatedfinancial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidted financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vocollect, Inc. and its subsidiaries as of December 31, 2010, and the results ofits operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ McGladrey & Pullen, LLP February 25, 2011 Boston, Massachusetts Page 2 Vocollect, Inc. and Subsidiaries Consolidated Balance Sheet December 31, 2010 (in thousands) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Other noncurrent assets: Intangible assets, net Other long-term assets Totalother noncurrent assets $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ Accrued expenses Deferred revenue Product financing (Note 7) Total current liabilities Long-term liabilities: Deferred revenue Product financing (Note 7) Deferred taxes Total long-term liabilities 9,507 Series G redeemable convertible preferred stock; no par value, 4,400,000 shares authorized, issued and outstanding; (liquidation preference of $8,625 at December 31, 2010) SeriesF redeemable convertible preferred stock; no par value, 19,700,000 shares authorized; 19,654,233 shares issued and outstanding; (liquidation preference of $29,495 at December 31, 2010) Stockholders' equity: Common stock (no par value, 70,000,000 shares authorized; 25,991,962 shares issued and outstanding) - Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity $ The accompanying notes are an integral part of theseconsolidated financial statements. Page3 Vocollect, Inc. and Subsidiaries Consolidated Statement of Income Year Ended December 31, 2010 (in thousands) Revenues: Product and software $ Service and other Total revenues Costs of revenues: Product and software Service and other Total cost of revenues Gross margin Operating expenses: Research and development Sales and marketing General and administrative Operating income Other (income)expense: Interest expense Other expense Total other expense Income before income taxes Provision for income taxes Net income $ The accompanying notes are an integral part of theseconsolidated financial statements. Page4 Vocollect, Inc. and Subsidiaries Consolidated Statement of Changes in Stockholders' Equity Year Ended December 31, 2010 (in thousands) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Shares Amount Balance at December 31, 2009 $
